Case 1:19-cv-04074-VEC Document 23-1 Filed 07/08/19 Page 1 of 5




          EXHIBIT A
        Case 1:19-cv-04074-VEC Document 23-1 Filed 07/08/19 Page 2 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE GRABLIS, Individually and on
Behalf of All Others Similarly Situated,
                      Plaintiff,
       v.
                                     Case No.: 1:19-cv-04074-VEC
ONECOIN LTD., a foreign corporation;
RUJA IGNATOVA, an individual;        Hon. Valerie E. Caproni
KONSTANTIN IGNATOV, an individual;
SEBASTIAN GREENWOOD, an individual;
and MARK SCOTT, an individual;
                       Defendants.

                     [PROPOSED] ORDER GRANTING
   PLAINTIFF CHRISTINE GRABLIS AND CO-MOVANT DONALD BERDEAUX’S
             MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
               AND APPROVAL OF SELECTION OF COUNSEL

       THIS COURT, having considered the papers filed in support of the Motion of Plaintiff

CHRISTINE GRABLIS, an individual (“GRABLIS”), and Co-Movant DONALD BERDEAUX,

an individual (“BERDEAUX”), for entry of an Order: (i) appointing Plaintiff GRABLIS and Co-

Movant BERDEAUX as Lead Plaintiffs pursuant to the Private Securities Litigation Reform Act

of 1995, as amended (the “PSLRA”), 15 U.S.C. § 77z-1(a)(3)(B); (ii) approving their selection of

Silver Miller and Levi & Korsinsky, LLP as Co-Lead Counsel; and (iii) granting such other and

further relief as the Court may deem just and proper in this matter (the “Action”); and for good

cause shown, the Court hereby enters the following Order:

            APPOINTMENT OF LEAD PLAINTIFFS AND CO-LEAD COUNSEL

       1.      Plaintiff GRABLIS and Co-Movant BERDEAUX have moved this Court to be

appointed as Lead Plaintiffs in the Action and to approve the counsel Plaintiff GRABLIS and Co-

Movant BERDEAUX have retained to be Co-Lead Counsel.
         Case 1:19-cv-04074-VEC Document 23-1 Filed 07/08/19 Page 3 of 5
                                                                     Civil Action No. 1:19-cv-04074-VEC


       2.      Having considered the provisions of Section 27(a)(3)(B) of the PSLRA, 15 U.S.C.

§ 77z-1(a)(3)(B), the Court hereby determines that Plaintiff GRABLIS and Co-Movant

BERDEAUX are the most adequate lead plaintiffs and satisfy the requirements of the PSLRA.

The Court hereby appoints Plaintiff GRABLIS and Co-Movant BERDEAUX as Lead Plaintiffs to

represent the interests of the Class.

       3.      Pursuant to Section 27(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B)(v),

Plaintiff GRABLIS and Co-Movant BERDEAUX have selected and retained the law firms Silver

Miller and Levi & Korsinsky, LLP to serve as Co-Lead Counsel. The Court approves Plaintiff

GRABLIS and Co-Movant BERDEAUX’s selection of Co-Lead Counsel for the Action.

       4.      Co-Lead Counsel shall have the following responsibilities and duties, to be carried

out either personally or through counsel whom Co-Lead Counsel shall designate:

               (a)     to coordinate the briefing and argument of any and all motions;

               (b)     to coordinate the conduct of any and all discovery proceedings;

               (c)     to coordinate the examination of any and all witnesses in
                       depositions;

               (d)     to coordinate the selection of counsel to act as spokesperson at all
                       pretrial conferences;

               (e)     to call meetings of the plaintiffs’ counsel as they deem necessary
                       and appropriate from time to time;

               (f)     to coordinate all settlement negotiations with counsel for
                       Defendants;

               (g)     to coordinate and direct the pretrial discovery proceedings and the
                       preparation for trial and the trial of this matter, and to delegate work
                       responsibilities to selected counsel as may be required;

               (h)     to coordinate the preparation and filings of all pleadings; and

               (i)     to supervise all other matters concerning the prosecution or
                       resolution of the claims asserted in the Action.




                                                -2-
        Case 1:19-cv-04074-VEC Document 23-1 Filed 07/08/19 Page 4 of 5
                                                                     Civil Action No. 1:19-cv-04074-VEC


       5.      No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings

or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

the Co-Lead Counsel.

       6.      Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

except those specifically addressed to a plaintiff other than Lead Plaintiffs, shall be completed

upon service of Co-Lead Counsel.

       7.      Co-Lead Counsel shall be the contact between Plaintiff GRABLIS and Co-Movant

BERDEAUX and Defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and

shall direct and coordinate the activities of plaintiffs’ counsel. Co-Lead Counsel shall be the

contact between the Court and plaintiffs and their counsel.

                       NEWLY FILED OR TRANSFERRED ACTIONS

       8.      When a case that arises out of the subject matter of this Action is hereinafter filed

in this Court or transferred from another Court, the Clerk of this Court shall:

               (a)     file a copy of this Order in the separate file for such action;

               (b)     deliver a copy of this Order to the attorneys for the plaintiff(s) in the
                       newly filed or transferred case and to any new defendant(s) in the
                       newly filed or transferred case; and

               (c)     make the appropriate entry on the docket for this Action.

       9.      Each new case that arises out of the subject matter of the Action that is filed in this

Court or transferred to this Court shall be consolidated with the Action and this Order shall apply

thereto, unless a party objecting to this Order or any provision of this Order shall, within ten (10)

days after the date upon which a copy of this Order is served on counsel for such party, file an

application for relief from this Order or any provision herein and this Court deems it appropriate

to grant such application.



                                                 -3-
        Case 1:19-cv-04074-VEC Document 23-1 Filed 07/08/19 Page 5 of 5
                                                                     Civil Action No. 1:19-cv-04074-VEC


       10.     During the pendency of this litigation, or until further order of this Court, the parties

shall take reasonable steps to preserve all documents within their possession, custody or control,

including computer-generated and stored information and materials such as computerized data and

electronic mail, containing information that is relevant to or which may lead to the discovery of

information relevant to the subject matter of the pending litigation.

       ORDERED AND ADJUDGED that Plaintiff GRABLIS and Co-Movant BERDEAUX’s

Motion for Appointment as Lead Plaintiffs and Approval of Selection of Counsel is GRANTED.

       DONE AND ORDERED in Chambers in New York, New York on this _____ day of

___________________, 2019.


                                               _________________________________________
                                               HONORABLE VALERIE E. CAPRONI
                                               UNITED STATES DISTRICT COURT JUDGE




                                                 -4-
